WEBB, Judge.
The defendant brings forward one assignment of error. He argues that any evidence as to the converter being found in the trunk of the defendant’s automobile should have been suppressed because it was found as the result of an unconstitutional search of defendant’s automobile. He contends that he did not give his consent to search the vehicle, that the officer did not have probable cause to believe the defendant’s automobile contained stolen property and the officer had no right to search the vehicle incident to the arrest because the defendant was not in or near his automobile when he was arrested.
We hold the officer had probable cause to believe there were stolen goods in the vehicle and the search was legal. There have been many cases dealing with warrantless searches of automobiles. See State v. Jones, 295 N.C. 345, 245 S.E. 2d 711 (1978) and the cases cited therein. We believe the rule is that if an *459officer has a belief, reasonably arising out of the circumstances known to the officer that an automobile contains stolen goods, this gives him probable cause to search the vehicle and he may do so without a warrant if exigent circumstances make it impractical to secure a search warrant. Exigent circumstances exist if the impounded vehicle is stopped on or near a public highway.
In this case the officer knew goods had been taken from Jim’s Auto Sales a few days previously; that the defendant had returned a part of the goods; that the defendant had tried to avoid the officer when he came to Sweeten Creek Drive In; and that the defendant’s automobile was in the Drive In parking lot. Under these circumstances it was reasonable for the officer to believe the defendant’s vehicle contained stolen goods. The vehicle was close to a public street which meets the exigent circumstances requirement. The officer could lawfully search the defendant’s vehicle without a search warrant. The fact that defendant was not at the vehicle at the time of his arrest makes no difference.
No error.
Judge Martin (Robert M.) concurs.
Judge Wells concurs in the result.